HURLEY, Judge,
concurring specially.
I concur in affirming the denial of petitioner’s motion for post-conviction relief without an evidentiary hearing because the petitioner failed to show that the alleged deficiency in counsel’s representation “when considered under the circumstances of the individual case, was substantial enough to demonstrate a prejudice to the defendant to the extent that there is a likelihood that the deficient conduct affected the outcome of the court proceedings.” Knight v. State, 394 So.2d 997, 1001 (Fla.1981).